Beck, P. J.
Being of the opinion that the principle of ejusdem generis should be applied in construing the portion of the ordinance which provides that “Junk gatherers, by wagon or otherwise, of plumbing, gas fixtures, automobile fixtures, and other metals [shall each pay for business license] $300.00,” I dissent from the ruling in the first division of the decision.
Petition for injunction. Before Judge Pendleton. Fulton superior court. November 16, 1916.
T. B. Felder, Owens Johnson, and L. J. Grossman, for plaintiffs.
J. L. Mayson and S. D. Hewlett, for defendant.